Rosellini, J.
(dissenting) — I believe that the maxim of volenti non fit injuria bars the plaintiff’s recovery.
The plaintiff testified as follows as to how the accident occurred:
“Q. And what happened to you on that day?
“A. Well, I was helping my neighbor, right in the rear of me, she was going to move to Yakima; and she had several boxes, small boxes to pack; and I thought I would give her a hand. I wrapped them up for her and so there was one box there in particular that I knew that had dishes in it, so I knew that because I could feel it was a little heavier than the rest of them, so I picked that one up; I didn’t want to have her carry it down; it was a little heavier than the rest, not too heavy for me; so I playfully put it up on my shoulder going out the door and turned around, kind of smiled at her, you know, just the way you would, you know, and about, oh, I guess about three paces before I hit the threshold of the stairway, I let it slide down onto my right arm, put out my left arm to kind of steady me and just at the top of the stairs there, my heel caught on something. I don’t know what it was, and I guess I missed the first step with my left foot and still going pretty good' down there until I got to the turn of the stairs, and where the stairs nar*615row, you know, on the turn. And that is where I lost my footing and down to the landing.
“Q. Is there anything in there [showing Exhibit], do you recognize anything in there that you caught your foot on?
“A. Well, I really don’t know what it was; it was something right at the threshold; it could have been that threshold there; it is raised about five-eighths of an inch there.
“Q. And at that point, Mr. Dehn, did you, what happened with reference to your balance, at the top?
“A. Well, I just caught my heel on something there at the top there; and I suppose I missed the first step. I know I was taking pretty long steps down there trying to get my balance. I got down to the turn and that’s where I lost my footing.
“Q. Had you lost your balance at the top of the steps?
“A. Right at the top of the steps, yes.”
The effect of the remainder of the plaintiff’s testimony may be summarized as follows:
(1) He had lived there five years and had used those rear stairs once or twice a week during that time; (2) he always used the front stairway when carrying groceries or packages because he thought it safer; (3) he had noticed no change in the hall or back stairs in the five years he had lived there; (4) he thought the rear stairway was dangerous and didn’t use it much; (5) he decided to carry a package of dishes weighing fifteen or twenty pounds down the rear steps because it was a little more convenient.
The respondent knew of and appreciated the danger; yet, for the sake of convenience, he chose the dangerous rear stairway which was a few steps closer to the sidewalk, where he was going to leave the box, than was the front stairway. He had previously avoided carrying packages such as the box of dishes down the back stairs because he had recognized that this was too dangerous. He deliberately chose to encounter the risk which he fully comprehended.
I believe that the evidence establishes the doctrine of volenti non -fit injuria, as announced in Kingwell v. Hart, 45 Wn. (2d) 401, 275 P. (2d) 431.
I would reverse.